Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/806026     Attorney's Docket #: TSMP20191482US01
Filing Date: 3/2/2020; claimed priority to 8/26/2019					
Applicant: Yu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 3/24/2022 has been acknowledged.
Claims 27 has been added and will be examined.
Claims 9 and 15-20 have been cancelled.
Priority
Provisional Application # 62/891739, filed 8/26/2019.

Information Disclosure Statement
Applicant’s IDS filed 1/18/2022 has been acknowledged.

Allowability withdrawn, new rejection, new art
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Yu et al.   Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent Application Publication # 2018/0138101 A1) in view of Yu et al. (2) (U.S. Patent Application Publication # 2020/0006089 A1).
In regards to claim 1, Yu et al. (figures 1-21) specifically figures 5 and 21 show a package comprising: a package substrate 300; an interposer (96; see paragraph [0019]) over and bonded to the package substrate 300; a first wafer (along 76 level) in figure 21) (see paragraph [0028]) over and bonding (see paragraph [0033]) to the interposer 96, wherein the first wafer (along 76 level) comprises independent passive device dies 84 therein (see paragraph [0027]); and a second wafer (along the level of 80,88 -n figure 5) over and bonding to the first wafer (along 76 level), wherein the second wafer (along the level of 80,88) comprises active device dies 80 therein (see paragraph [0027]), but fail to explicitly show a screw penetrating through the package substrate, the first wafer, and the second wafer; and a bolt attached to the screw.
Yu et al. is cited for show cross-wafer RDLs in constructed wafers.  Specifically, Yu et al. (figures 10 and 11) discloses a screw 68 penetrating through the package substrate 74, the first wafer (bottom 58), and the second wafer (top 58); and a bolt 69 attached to the screw 68.
It would have been obvious to one or ordinary skill in the art at the time of the effective filing date to use a bolt attached to the screw penetrating through the device in Yu et al.(2), as taught by Yu et al., as it is well known suitable material for its intended purpose fastening down a device and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (see MPEP 2143).
In regards to claim 2, Yu et al. as modified by Yu et al.(2) discloses wherein the first wafer 84 is a reconstructed wafer comprising: the independent passive device dies 84; and an encapsulant  112 encapsulating the independent passive device dies 84 therein, wherein the encapsulant 112 separates the independent passive device dies 84 from each other. 
In regards to claim 3, Yu et al. as modified by Yu et al.(2) further comprises a plurality of memory dies (see paragraphs [[0027]-[0028] and [0035]) encapsulated in the encapsulant 112, wherein each of the plurality of memory dies is overlapped by one of the active device dies (see paragraph [0072]). 
In regards to claim 4, Yu et al. (see figure 1) as modified by Yu et al.(2) discloses wherein the independent passive device dies 44 are continuously and physically connected to each other to form an integrated piece (see figure 1). 
In regards to claim 5, Yu et al. as modified by Yu et al.(2) discloses the features of the claimed invention s detailed above, but fail to explicitly show wherein the first wafer and the second wafer comprises curved edges.
Yu et al.(2) (see figures 13, 15, 17, 19,21, 23 and 25) discloses wherein the first wafer (bottom 58) and the second wafer (top 58) comprises curved edges (see paragraphs [0033]- [0035]).
It would have been obvious to one or ordinary skill in the art at the time of the effective filing date to use wafers comprises curved edges in Yu et al.(2), as taught by Yu et al., as it is well known suitable material for its intended purpose fastening down a device and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (see MPEP 2143).
In regards to claim 6, Yu et al. as modified by Yu et al.(2) further comprises: a power module underlying and bonded to the package substrate 300 (see paragraphs [0018], [0028], [0035] and [0064]). 
In regards to claim 8, Yu et al. as modified by Yu et al.(2) further comprises a connector 120 attached to the package substrate 300. 
In regards to claim 10, Yu et al. as modified by Yu et al.(2) show the features of the claimed invention detailed above, but fail to explicitly show a thermal interface material; and a cold plate attached to the second wafer through the thermal interface material.
Yu et al. (2) discloses a thermal interface material 66; and a cold plate (64; see paragraph [0036]) attached to the second wafer through the thermal interface material 66.
It would have been obvious to one or ordinary skill in the art at the time of the effective filing date to use the TIM and cold plate in Yu et al., as taught by Yu et al. (2), as it is well known suitable material for its intended purpose fastening down a device and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (see MPEP 2143).
Allowable Subject Matter
Claims 7 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-14 and 21-26 are allowed.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 11 and 21, the prior art of record fails to show the combination recited in any of the claims.  Yu et al. (figures 1-21) show a package comprising: a package substrate 300; an interposer 96 over and bonded to the package substrate 300; a first wafer 84 (see paragraph [0028]) over and bonding (see paragraph [0033]) to the interposer 96, wherein the first wafer 84 comprises independent passive device dies 84 therein (see paragraph [0027]); and a second wafer 88 over and bonding to the first wafer 84, wherein the second wafer 88 comprises active device dies 80 therein (see paragraph [0027]). 
In particular, the prior art of record fails to show or collectively teach a plurality of independent passive device dies forming a first array, wherein the plurality of independent passive device dies comprises through-substrate vias therein; a plurality of active device dies forming a second array, wherein the plurality of active device dies overlap, and are bonded to, the plurality of independent passive device dies; and a plurality of power modules overlapped by the plurality of independent passive device dies and the plurality of active device dies, wherein the plurality of power modules are electrically connected to the plurality of independent passive device dies and the plurality of active device dies in claim 11.
In particular, the prior art of record fails to show or collectively teach a wafer comprising a plurality of device dies therein, wherein semiconductor substrates in the plurality of device dies are continuously connected as an integrated substrate; and power modules bonded to the package substrate, wherein the power modules are on an opposing side of the package substrate than the interposer in claim 21.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response
Applicant's arguments filed 3/24/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/21/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826